IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 25, 2009
                                No. 08-60036
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ALVARO E LEON,

                                            Petitioner

v.

ERIC H. HOLDER, JR., US ATTORNEY GENERAL,

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A70 674 750


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Alvaro E. Leon, petitions for review of a final order of removal of the Board
of Immigration Appeals (BIA) that adopted and affirmed the determination that
he was removable because he remained in the United States without
authorization and because his prior conviction for attempted indecency with a
child was a crime involving moral turpitude and an aggravated felony. An
immigration judge (IJ) further determined that, because of his prior conviction,



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60036

Leon was statutorily ineligible for cancellation of removal, special rule
cancellation of removal under the Nicaraguan Adjustment and Central American
Relief Act (NACARA), asylum, and voluntary departure. The IJ also denied
Leon’s requests for withholding of removal and relief under the Convention
Against Torture (CAT) on the ground that he failed to satisfy the standards for
obtaining relief.
      Leon does not address the IJ’s determination that he was statutorily
ineligible for cancellation of removal, special rule cancellation of removal under
NACARA, asylum, and voluntary departure because of his prior aggravated
felony conviction, or challenge the IJ’s denial of CAT relief. Moreover, he did not
raise these claims before the BIA. Accordingly, he has waived them. See Thuri
v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004); Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001).
      Leon argues that the IJ and the BIA erroneously denied his claim for
withholding of removal because he demonstrated past persecution and a
well-founded fear of persecution in El Salvador. He argues that his testimony
established that he was a member of a particular social group and that he was,
and would be, specifically targeted for persecution if he returned to El Salvador.
      This court generally lacks jurisdiction to review a final order of removal
of an alien, such as Leon, who has been convicted of an aggravated felony. See
8 U.S.C. § 1252(a)(2)(C).      However, the court retains jurisdiction over
constitutional claims or questions of law. § 1252(a)(2)(D); see Rodriguez-Castro
v. Gonzales, 427 F.3d 316, 319 (5th Cir. 2005). Leon’s arguments do not raise
questions of law or constitutional claims. See Efe v. Ashcroft, 293 F.3d 899, 906
(5th Cir. 2002).     Accordingly, there is no jurisdiction to review Leon’s
withholding of removal claim. See § 1252(a)(2)(C). Because we lack jurisdiction
over the final order of removal, the petition for review is DISMISSED.




                                        2